- AQ 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of 1

‘UNITED STATES DISTRICT COURT
| SOUTHERN DISTRICT OF CALIFORNIA

United States of America . ~ JUDGMENT IN A CRIMINAL CASE
¥. (For Offenses Committed On or After November 1, 1987)

Ernesto Cisneros-Perez Case Number: 3:19-mj-23351

 

 

Frank Torrés Morell: i i

 

  

 

_ Defendant sAutoiney oe eeeeeenmt es ,

REGISTRATION NO. 88337298 | | | AUG 29 2019 | :
THE DEFENDANT; | 7 ChE US SSIRIT COURT 4
pleaded guilty to count(s) 1 of Complaint _| SOUTHERN DISTRICT OF CALIFOE NN 5
Ev T res

 

C1 was found guilty to count(s)

after a plea of not guilty,
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s).
8:1325 ILLEGAL ENTRY (Misdemeanor) . I
LJ] The defendant has been found not guilty on count(s) |
O Count{s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

ry
C TIME SERVED 4 | 7 days

Assessment: $10 WAIVED [& Fine: WAIVED |

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

LI Court recommends defendant be deported/removed with relative, __ charged in case

 

 

IT 1S ORDERED that the defendant shall notify the United States Attorney for this district within 30 ) days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and

-United States Attorney of any material change in the defendant's. economic circumstances.

Monday, August 19, 2019
Date of Imposition of Sentence

secu Got A

_ DUSM . HONORABUE ROBERT N, BLOCK
UNITED STATES MAGISTRATE JUDGE -

 

*

Clerk’s Office Copy | | 3:19-mj-23351

 

 
